Citation Nr: 1617927	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-37 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty during the Gulf War era from December 1988 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A hearing transcript is of record.

In April 2013, the Board, based on receipt of new and material evidence, reopened the claim and remanded it for further development.  That development has been completed, as discussed below, and the case now returns for appellate review. 


FINDING OF FACT

The probative evidence of record demonstrates that a low back disorder diagnosed as degenerative changes,  spondylolisthesis, and stenosis had its onset during active service.


CONCLUSION OF LAW

The criteria are met for service connection for degenerative changes,  spondylolisthesis, and stenosis of the lumbar spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for a low back disorder is warranted.  He testified in July 2012 that he has a low back disability which causes him pain and has since his active duty service.  He also testified that he worked as a hospital corpsman during service and as such did a lot of heavy lifting, including of patients.  The Veteran further reported that as he had access to the flight surgeon, he just obtained a prescription for Motrin from the surgeon and never sought treatment.  Finally, he testified that he did not seek private medical treatment for his back after service because due to financial constraints, he could not afford to go to a doctor.  

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this presumption.  See id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for arthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



The Board must assess the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Because the Veteran has been diagnosed with degenerative changes of the lumbar spine, and arthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service.

The Board finds the Veteran's lay statements about the incurrence of his lower back pain in service to be competent and credible.  Specifically, the Board finds the Veteran's hearing testimony regarding his in-service duties requiring him to do a lot of heavy lifting and his treatment for his lower back pain in service (i.e., as hospital corpsman, asking the flight surgeon for Motrin) to be competent and credible.

The Veteran's service treatment records are negative for any objective findings of degenerative changes of the lumbar spine.  However, signs or symptoms of degenerative changes of the lumbar spine were noted during service.  In a February 1994 re-enlistment examination, the Veteran gave a history of recurrent back pain, with the examining physician noting the history of localized lumbar pain.  Also, the Veteran's April 1995 separation examination indicated a history of recurrent back pain, as well as his comments that he took Motrin for lower back pain.

Because the lay and medical evidence shows that signs or symptoms of degenerative changes of the lumbar spine were noted during service, service connection for degenerative changes of the lumbar spine may be established by way of chronicity during service or a continuity of symptomatology after service under the presumption for chronic diseases set forth in 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1338-39; Fountain, 27 Vet. App. at 263-64.

The first post-service medical evidence of degenerative changes of the lumbar spine is dated in May 2002, at which time a bone densitometry showed mild to moderate degenerative changes involving the lumbar spine.  Thereafter, a September 2002 x-ray showed degenerative changes of the spine and spondylolisthesis of L5-S1.  A diagnosis of lumbar stenosis was also recorded in November 2003.  

However, there are documented complaints of low back pain prior to the initial diagnosis in May 2002.  For example, the Veteran initially submitted a claim for service connection for a low back disorder in May 1998, just three years after his separation from service.  At that time, he reported that he was experiencing occasional lower back pain.  Further, the Veteran testified in July 2012 that he had experienced low back pain since service and it was increasingly getting worse.  He explained that he did not seek treatment for his back problems after service because he could not afford a private doctor and did not know that he was eligible for VA treatment.  The Veteran is competent to describe his low back symptoms, and the Board finds his statements to be credible.  Therefore, post-service continuity of the in-service low back symptoms has been established.

With respect to a nexus between the present disability and the post-service symptoms, in an August 2012 letter the Veteran's VA treating physician noted that the Veteran had been diagnosed as having severe L4-5 and L5-S1 spondylosis, secondary to bilateral L5 spondylosis leading to L5-S1 grade I-II spondylolisthesis of L5-S1, and degenerative changes in the L4-5 disc and posterior elements.  The physician indicated that he had reviewed the Veteran's military medical records, which show he had intermittent lumbar spine symptoms.  The physician opined that such medical findings concerning the Veteran's back were as likely as not early signs of his present back problems.  The VA physician further opined that the nature of the Veteran's in-service duties as hospital corpsman could have caused the defect/fracture in his L5 pars interarticularis and hence, leading to the spondylolisthesis and severe foraminal stenosis at L5-S1.  The Board finds this opinion to be especially probative as it was based upon a review of the service treatment records, is consistent with credible history provided by the Veteran, and is underpinned by sufficient rationale.  Moreover, the probative value of this finding is bolstered by the VA medical professional's familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  

In an April 2013 VA examination, a different VA examiner opined that the Veteran's current lower back condition was less likely than not related to his military service because even though it was noted in his April 1995 separation examination and in an intermediate 5 years exam (reenlistment exam) that he had occasional back pain, he was never seen or treated for it while in active service.  Additionally, the examiner noted that the Veteran was separated from service in 1995 and records were silent about a lower back problem until 2002.  The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the April 2013 VA examiner's opinion regarding the etiology of the Veteran's low back disorder.  Specifically, the April 2013 opinion fails to adequately account for the Veteran's competent and credible statements concerning a continuity of his low back symptoms since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Rather, the opinion appears to be based upon a lack of documented complaints and treatment.

In view of the foregoing, the Board finds that the most probative evidence of record supports a finding that the Veteran's low back disorder, diagnosed as 

degenerative changes,  spondylolisthesis, and stenosis, had its onset during active service.  Accordingly, service connection is warranted for degenerative changes,  spondylolisthesis, and stenosis of the lumbar spine.


ORDER

Service connection for degenerative changes,  spondylolisthesis, and stenosis of the lumbar spine is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


